DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the application filed June 19, 2020.

Specification
The disclosure is objected to because of the following informalities:  light source is labeled “03” in paragraph [0047].  
Appropriate correction is required.

Allowable Subject Matter
Claims 1-16 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose, make obvious, or otherwise suggest the structure of the applicant's together with the other limitations of the independent claims, such as the configuration of elements.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to display devices:
Adachi et al. (US 10,134,904 B2)		Bang et al. (US 2021/0098525 A1)
Cai (US 10,566,394 B2)			Choi et al. (US 2020/0083314 A1)
Kim (US 10,636,863 B2)			Kim et al. (US 2017/0288004 A1)
Kim et al. (US 2020/0136087 A1)		Kwak et al. (US 2021/0104555 A1)
Lee et al. (US 2018/0159077 A1)		Lee et al. (US 10,319,308 B2)
Liu et al. (US 10,381,420 B2)		Park (US 10,014,491 B2)
Park et al. (US 10,743,425 B2)		Seo et al. (US 2020/0067017 A1)
Seo et al. (US 2020/0135835 A1)		Sonoda et al. (US 2020/0006702 A1)
Yang et al. (US 10,707,282 B1)		Zhang (US 2020/0212354 A1)
Zhang et al. (US 10,868,102 B1).

This application is in condition for allowance except for the above formal matters.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDA M SOWARD whose telephone number is (571)272-1845.  The examiner can normally be reached on Monday through Thursday, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A. Feeney can be reached on 571-570-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





June 2, 2021
/IDA M SOWARD/Primary Examiner, Art Unit 2822